ON APPLICATION FOR REHEARING.
Per Curiam.
A motion for rehearing has been made by the complainants in this cause on the question of costs. We have re-examined that question, and are satisfied that j the defendant lienors should not recover costs against complainants, but that complainants and defendant lienors should recover their costs of this court and of the court ' below against the defendant owners of the property. But one set of costs, however, is allowed, and that to be divided between the parties. Decree will be entered accordingly.